Citation Nr: 1637179	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-03 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  The timeliness of the substantive appeal of the denial of entitlement to burial benefits.

2.  The timeliness of the substantive appeal of the denial of entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Teodoro S. Isleta, One-Time Representative



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army from August 1941 to January 1943 and Philippine Guerilla and Combination Service from October 1943 to February 12, 1946.  He died in October 1999, and the Appellant    is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2007 decision, the RO denied entitlement to burial benefits; in May 2008 the Appellant filed a notice of disagreement (NOD) with that decision.

2.  In a January 2008 decision, of which the Appellant was informed in February 2008, the RO denied entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death; in May 2008 the Appellant filed an NOD with that decision.

3.  In October 2008, the RO sent the Appellant a Statement of the Case (SOC) in response to the May 2008 NOD.

4.  The next communication that could be construed as a Substantive Appeal following issuance of the October 2008 SOC was received in November 2009.


CONCLUSIONS OF LAW

1.  The Appellant did not timely perfect an appeal from the RO's decision that denied entitlement to burial benefits.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2015).

2.  The Appellant did not timely perfect an appeal from the RO's decision that denied entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2014).  Here, the nature of the claim necessarily involves the date documents were received by VA.  There is no dispute as to the dates the Appellant submitted VA Form 9s.  The Appellant has provided argument to support her appeal, and there is no indication that there is additional evidence to obtain.  Thus, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Appellant. Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

An appeal consists of a timely-filed NOD in writing and, after an SOC has been furnished, a timely-filed Substantive Appeal.  38 C.F.R. § 20.200.  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  After an appellant receives the SOC, he or she must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the  date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. §§ 20.302(b), 20.1103 (2015). 

An appellant may request an extension of the 60-day period for filing a Substantive Appeal for good cause.  The request for extension should be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  
38 C.F.R. §§ 20.202, 20.303 (2015).

The question in this case is whether the Appellant submitted a timely substantive appeal following the issuance of the SOC mailed on October 2, 2008.

In December 2006, the Appellant filed a claim for entitlement to service connection for the cause of the Veteran's death, as well as entitlement to accrued benefits and death pension.  The claim for service connection for the cause of death was granted in March 2007.  In July 2007, the Appellant filed a claim for entitlement to burial benefits, which was denied in November 2007.  Also in November 2007, the Appellant submitted a document which was construed as a claim for entitlement    to an earlier effective date for the award of service connection for the cause of the Veteran's death, which was denied by rating decision dated January 2008 and of which the Appellant was informed in February 2008.  Subsequently, in May 2008, the Appellant submitted a VA Form 9 Substantive Appeal in association with an April 2008 SOC on the death pension and accrued issues.  The VA Form 9 listed other multiple issues which had not been the subject of an SOC.  In a letter dated   in June 2008, the RO acknowledged the May 2008 document as an NOD on the issues of entitlement to an earlier effective date for service connection for the cause of the Veteran's death and entitlement to burial benefits.  In October 2008, the RO mailed the Appellant an SOC addressing those issues.  In November 2009, she submitted a letter inquiring about the claims in her May 2008 correspondence.  In September 2010, the Appellant submitted a VA Form 9 Substantive Appeal which listed only the issue of entitlement to Dependents Educational Assistance.

Upon review, the Board finds that no communication was received by VA within  60 days of the October 2008 SOC for the burial claim or by February 2009 for the earlier effective date claim that could be construed as a Substantive Appeal of      the issues at hand.  38 C.F.R. §§ 20.200, 20.202.  Additionally, the evidence of record does not establish that the Appellant or her representative requested an extension of the 60-day period for filing a substantive Appeal for good cause.        38 C.F.R. §§ 20.202, 20.303.  

The Board has considered the Appellant's argument that the May 2008 NOD submitted on a VA Form 9 Substantive Appeal should be construed as a timely appeal.  Upon review, however, the Board finds that, while such filing was a substantive appeal for the accrued and nonservice connected pension denials,     such filing was premature to be considered a substantive appeal for the burial and effective date issues because it was the first indication of disagreement with the   RO decisions on those two issues and because an SOC had not yet been issued.   See 38 C.F.R. § 20.202.  Indeed, the relevant statute, 38 U.S.C.A. § 7105(a) states, "[a]ppellate review will be initiated by a notice of disagreement and completed by  a substantive appeal after a statement of the case is furnished as prescribed in this section."  (Emphasis added).  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104 (2015).  In this case, there     is no evidence establishing, and the Appellant does not contend, that a proper Substantive Appeal was received at the RO within the relevant time period after issuance of the SOC on the effective date and burial claims.  

In summary, because the Appellant did not file a timely Substantive Appeal following the October 2008 SOC, the Appellant's claim with respect to the timeliness of the appeals is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The Appellant did not file a timely substantive appeal to perfect the appeal of the November 2007 decision denying entitlement to burial benefits, and the appeal is denied.

The Appellant did not file a timely substantive appeal to perfect the appeal of the January 2008 decision denying entitlement to an earlier effective date for the award of service connection for the cause of the Veteran's death, and the appeal is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


